Exhibit 10.26

AMENDMENT NO. 14
TO THE SHAREHOLDERS’ AGREEMENT OF KIRIN-AMGEN, INC.
This AMENDMENT NO. 14 TO THE SHAREHOLDERS’ AGREEMENT OF KIRIN-AMGEN, INC., dated
as of March 26, 2014 (this “Amendment Agreement”), is made and entered into by
and among Kirin Holdings Company, Limited, a Japanese corporation (“Kirin
Holdings”), Kyowa Hakko Kirin Co., Ltd., a Japanese corporation (“KHK”),
Amgen Inc., a Delaware corporation (“Amgen”), and Kirin-Amgen, Inc., a Delaware
corporation (“Kirin-Amgen”). All capitalized terms used in this Amendment
Agreement and not otherwise defined herein shall have the meanings assigned to
such terms in the Shareholders’ Agreement (defined below), as amended hereby.
R E C I T A L S
A.Kirin Holdings, KHK, Amgen and Kirin-Amgen are parties to that certain
Shareholders’ Agreement of Kirin-Amgen, Inc., dated May 11, 1984 (as amended,
the “Shareholders’ Agreement”);


B.The parties hereto have entered into various agreements with each other and
third parties with respect to the glycoprotein molecule consisting of the amino
acid sequence of granulocyte-colony stimulating factor or “G-CSF,” including
Amendment No. 8 to the Shareholders’ Agreement of Kirin-Amgen, Inc. dated as of
May 28, 1993 (“Amendment No. 8”);


C.The parties have benefitted from their relationship with respect to G-CSF and
desire to adopt this Amendment Agreement to clarify their agreements and
understandings with respect to G-CSF and the payment of royalties on the
commercial sale of G-CSF products (“G-CSF Products”); and


D.Pursuant to that certain Agreement by and between Sloan-Kettering Institute
for Cancer Research (“SKI”) and Amgen dated February 12, 1986, as amended (“SKI
Agreement”), Kirin-Amgen is defined as an affiliate of Amgen thereunder.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:
1.
ROYALTIES UNDER SKI AGREEMENT



1.01
References to Amended SKI Agreement



Each of Kirin Holdings, KHK, Amgen and Kirin-Amgen hereby agrees that all
references to the “Amended SKI Agreement” contained in Amendment No. 8 and
herein shall refer to the SKI Agreement as amended as of the date of this
Amendment Agreement, including, without limitation, as amended by that certain
(i) letter dated September 19, 1986, (ii) Consent and Amendment to SKI License
dated as of May 15, 1987, (iii) Consent and Amendment No. 2 dated as of November
13, 1990, (iv) Consent and Amendment No. 3 dated as of December 1, 1993,
(v) Amendment Number Four to License Agreement dated as of December 23, 2003,
and (vi) Amendment Number Five to License Agreement dated July 16, 2008.
Furthermore, any references to (a) royalties payable to SKI or (b) the SKI
Agreement (whether using the term SKI Agreement or otherwise) in any other
agreement between any of the parties to this Amendment Agreement shall refer to
(x) royalties payable under the SKI

1

--------------------------------------------------------------------------------



Agreement or (y) the SKI Agreement, in either case, as amended as of the date of
this Amendment Agreement, including, without limitation, as amended by that
certain (i) letter dated September 19, 1986, (ii) Consent and Amendment to SKI
License dated as of May 15, 1987, (iii) Consent and Amendment No. 2 dated as of
November 13, 1990, (iv) Consent and Amendment No. 3 dated as of December 1,
1993, (v) Amendment Number Four to License Agreement dated as of December 23,
2003, and (vi) Amendment Number Five to License Agreement dated July 16, 2008.
1.02
Royalties for G-CSF Product Sales in Japan



The parties hereto confirm that in accordance with the G-CSF Japanese License
Agreement, Kirin-Amgen shall pay to SKI all royalties payable by Amgen to SKI
pursuant to the Amended SKI Agreement with respect to sales of G-CSF Products in
Japan. It is understood and hereby agreed to by the parties that notwithstanding
the provisions of Amendment No. 8 or the G-CSF Japanese License Agreement, KHK
shall have no obligation to pay under either of Amendment No. 8 or the G-CSF
Japanese License Agreement any royalties to Kirin-Amgen for sales of
pegfilgrastim in Japan.


2.
MISCELLANEOUS



2.01
No Further Amendment



Except as expressly set forth in this Amendment Agreement, all the terms and
conditions of the Shareholders’ Agreement shall remain unchanged and in full
force and effect and shall continue to be binding between or among KHK, Kirin
Holdings and either or both of Amgen and Kirin-Amgen, as the case may be.
2.02
Entire Agreement; Amendment



This Amendment Agreement (together with all documents and instruments referenced
herein) constitutes the full and complete agreement and understanding between
the parties hereto and shall supersede any and all prior written and oral
agreements concerning the subject matter contained herein. This Amendment
Agreement may not be modified or amended, nor may any provision hereof be waived
without a written instrument executed by the parties hereto.
2.03
Waiver



No failure or delay by any party to insist upon the strict performance of any
term, condition, covenant or agreement of this Amendment Agreement, or to
exercise any right, power or remedy hereunder or thereunder or consequent upon a
breach hereof or thereof shall constitute a waiver of any such term, condition,
covenant, agreement, right, power or remedy or of any such breach or preclude
such party from exercising any such right, power or remedy at any later time or
times.
2.04
Headings



Headings in this Amendment Agreement are included herein for the convenience of
reference only and shall not constitute a part of this Amendment Agreement for
any purpose.
2.05
Governing Law



This Amendment Agreement shall be construed in accordance with the internal
laws, and

2

--------------------------------------------------------------------------------



not the law of conflicts, of the State of California applicable to agreements
made and to be performed in such state.
2.06
Binding Effect



This Amendment Agreement shall be binding upon and inure to the benefit of the
parties hereto, their successors and assigns.
2.07
Counterparts



This Amendment Agreement may be executed in one or more counterparts by the
parties hereto. All counterparts shall be construed together and shall
constitute one agreement.
2.08
Validity



If for any reason any clause or provision of this Amendment Agreement, or the
application of any such clause or provision in a particular context or to a
particular situation, circumstance or person, should be held unenforceable,
invalid or in violation of law by any court or other tribunal, then the
application of such clause or provision in contexts or to situations,
circumstances or persons other than that in or to which it is held
unenforceable, invalid or in violation of law shall not be affected thereby, and
the remaining clauses and provisions hereof shall nevertheless remain in full
force and effect.

3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
executed by their duly authorized representatives in the manner legally binding
upon them.
KIRIN HOLDINGS COMPANY, LIMITED
 
By
/s/ Ryosuke Mizouchi
 
 
Name: Ryosuke Mizouchi
 
 
Title: Senior Executive Officer
 
 
Date: March 26, 2014
 
 
 
 
KYOWA HAKKO KIRIN CO., LTD.
 
By
/s/ Toshitumi Mikayama
 
 
Name: Toshitumi Mikayama
 
 
Title: Managing Executive Officer
 
 
Date: March 26, 2014
 
 
 
 
AMGEN INC.
 
By
/s/ William Erb
 
 
Name: William Erb
 
 
Title: Vice President Business Development
 
 
Date: March 26, 2014
 
 
 
 
KIRIN-AMGEN, INC.
 
By
/s/ Niro Sakamoto
 
 
Name: Niro Sakamoto
 
 
Title: Chairman
 
 
Date: March 26, 2014
 




4